internal_revenue_service national_office technical_advice_memorandum date number release date index number control number tam-114549-99 cc dom p si b6 district_director taxpayer’s name taxpayer’s id number taxpayer’s address tax years involved date of conference legend taxpayer dollar_figurea dollar_figureb dollar_figurec dollar_figured issue are amounts expended by taxpayer to acquire certain equipment for use in his optometry practice eligible_access_expenditures for purposes of sec_44 of the internal_revenue_code conclusion the amounts expended by taxpayer to acquire certain equipment for use in his optometry practice do not qualify as eligible_access_expenditures for purposes of sec_44 of the code because the equipment was acquired in the normal course of taxpayer’s business rather than to comply with applicable_requirements of the americans with disabilities act of facts taxpayer is an optometrist who examines eyes and prescribes lenses for his patients taxpayer conducts his business in two separate office locations tam-114549-99 in taxpayer purchased a humphrey field analyzer hfa for dollar_figurea the hfa sits on a variable height table and is used to plot the visual field of the patient because it sits on a variable height table the hfa can be used to examine patients in wheelchairs in addition many tests available with the hfa could not be performed with the equipment previously used by taxpayer information provided to taxpayer by the selling company indicated that the hfa may be eligible for the disabled_access_credit provided by sec_44 of the code taxpayer claimed a disabled_access_credit of dollar_figureb with respect to the hfa on his federal_income_tax return in taxpayer purchased an eyesys vista ev hand-held topographer for dollar_figurec the ev is used to make a map of the eye and to screen for irregularities of the eye it provides information about the cornea not obtainable by any other method because the ev is hand-held and controlled by the tester it can be used to treat any patient the selling company’s brochure for the ev indicates that it is wheelchair accessible taxpayer claimed a disabled_access_credit of dollar_figured with respect to the ev on his federal_income_tax return law and analysis sec_44 of the code provides a disabled_access_credit credit equal to percent of the eligible_access_expenditures incurred by an eligible_small_business for any taxable_year that exceed dollar_figure but do not exceed dollar_figure an eligible small business’ maximum credit for a taxable_year is dollar_figure sec_44 of the code provides that a business is an eligible_small_business if for the preceding_taxable_year either its gross_receipts did not exceed dollar_figure or the number of its full time employees did not exceed sec_44 of the code provides that eligible_access_expenditures are expenditures made by an eligible_small_business in order to enable the business to comply with the applicable_requirements of the americans with disabilities act of public law ada sec_44 provides that eligible_access_expenditures include amounts paid_or_incurred to acquire or modify equipment or devices for individuals with disabilities the ada is a national mandate to eliminate discrimination against individuals with disabilities sec_302 of the ada provides that no individual may be discriminated against on the basis of disability in the full and equal enjoyment of the goods services and facilities of any place of public accommodation by any person who owns or operates a place of public accommodation tam-114549-99 in addition to removing architectural barriers places of public accommodation must make reasonable modifications to their practices or procedures to accommodate disabled individuals under sec_301 of the ada the term public accommodation includes the professional offices of health care providers in the present case taxpayer’s optometry practice is an eligible_small_business within the meaning of sec_44 of the code the only issue presented for our consideration is whether the amounts expended by taxpayer to acquire the hfv and the ev qualify as eligible_access_expenditures under sec_44 sec_44 of the code was enacted to help ease the cost to small businesses of ada compliance the legislative_history of sec_44 shows congress was concerned that the requirements of the ada could impose a severe financial burden on certain small businesses because of this burden congress provided these small businesses with a tax_credit for a portion of the costs incurred in complying with the requirements of the ada see cong rec senate_finance_committee report sec_44 by limiting eligible_access_expenditures to expenditures incurred by a business that enable the business to comply with the applicable_requirements of the ada reflects the congressional purpose to associate the credit with ada compliance costs accordingly under the code not every expenditure that benefits the disabled is an eligible_access_expenditure only expenditures made to comply with ada requirements are eligible_access_expenditures in the present case it has not been shown that the equipment at issue was designed to address particular concerns of the disabled this equipment has a general applicability and usefulness to all patients disabled or non-disabled the primary benefit of the equipment is to taxpayer in his practice although there may be incidental_benefits to disabled patients the equipment is the type that would have been acquired in an optometry practice’s normal course of business generally expenditures_for equipment of this nature are not made for ada compliance and accordingly do not qualify as eligible_access_expenditures within the meaning of sec_44 of the code taxpayer has noted that a business’ architectural modifications can be used by all business customers in the same way as a doctor’s medical equipment can be used by all patients and that the credit is available for the general-use architectural modifications however this comparison is not pertinent because while the ada requires that architectural modifications providing access to disabled individuals must be tam-114549-99 made to places of public accommodation where such access does not already exist it has not been shown that the ada requires the acquisition of the specific medical equipment at issue in this case the ada requires doctors to make their professional services available to disabled individuals through reasonable modifications to existing practices or procedures if necessary to avoid discrimination acquisitions of equipment of general applicability are generally acquisitions of equipment in the normal course of business rather than reasonable modifications of existing practices for ada compliance caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this technical_advice_memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2000_2 2000_1_irb_73 - end -
